If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                        UNPUBLISHED
In re J. A. PATTON, Minor.                                              April 1, 2021

                                                                        No. 354392
                                                                        Montcalm Circuit Court
                                                                        Family Division
                                                                        LC No. 2018-000840-NA


                                          AFTER REMAND

Before: SWARTZLE, P.J., and MARKEY and TUKEL, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
child, JAP, under MCL 712A.19b(3)(c)(i) and (ii), (g), and (j). On initial appeal to this Court, we
affirmed the trial court’s determination that statutory grounds existed to terminate respondent’s
parental rights under MCL 712A.19b(3)(j). In re Patton, unpublished per curiam opinion of the
Court of Appeals, issued February 18, 2021 (Docket No. 354392), p 3.

        Because the child was placed with relatives, but the record contained no evidence that the
trial court considered that relative placement when considering the child’s best interests, we
concluded that the factual record was inadequate for purposes of the best-interests determination.
Id. at 3-4, citing In re Mays, 490 Mich 993, 994; 807 NW2d 307 (2012). Therefore, this Court
vacated the trial court’s order terminating respondent’s parental rights and remanded for a new
best-interests determination, retaining jurisdiction. In re Patton, unpub op at 4.

        On remand, the trial court conducted the best-interests determination, and concluded that
the record showed, by a preponderance of the evidence, that termination of respondent’s parental
rights was in the child’s best interests. The trial court therefore entered a new order terminating
respondent’s parental rights to the child. The matter now returns to this Court after remand.

       Whether termination of parental rights is in the best interest of the child must be proved by
a preponderance of the evidence. In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). This
Court reviews for clear error the trial court’s ruling that termination is in the child’s best interests.
In re Hudson, 294 Mich App 261, 264; 817 NW2d 115 (2011). When this appeal was originally
before this Court, we took “no position on whether consideration of the bare fact of relative


                                                  -1-
placement should have any material impact on the trial court’s ultimate conclusion on the best
interests” of the minor child. In re Patton, unpub op at 4. Having reviewed the transcript of the
trial court’s best-interest findings, and being familiar with the reasons why the trial court concluded
that statutory grounds existed to terminate respondent’s parental rights, we conclude that the trial
court did not clearly err in determining that terminating respondent’s parental rights was in the
child’s best interests. We therefore affirm the trial court’s order terminating respondent’s parental
rights.

       Affirmed.



                                                               /s/ Brock A. Swartzle
                                                               /s/ Jane E. Markey
                                                               /s/ Jonathan Tukel




                                                 -2-